Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered October 30, 1989, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
Upon pleading guilty to criminal sale of a controlled substance in the second degree, defendant was sentenced to a term of imprisonment of four years to life. Defendant’s only contention on appeal is that his prison sentence is harsh and excessive and should be reduced because he has no prior convictions and his codefendant’s sentence is more lenient. First, not only is there no requirement that the sentencing court give each codefendant the same sentence (see, People v Powers, 173 AD2d 886, 890), but here a more lenient sentence was warranted as the codefendant pleaded guilty to three class B felonies while defendant pleaded guilty to a class A-II felony. In addition, in exchange for defendant’s plea of guilty, *851one count of the indictment was dismissed and the District Attorney agreed to recommend the prison sentence ultimately imposed by County Court. Under these circumstances, it cannot be said that defendant’s sentence, which was less than the harshest authorized by statute (Penal Law § 70.00 [2] [a]; [3] [a] [ii]), is harsh and excessive (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Neira, 130 AD2d 518, lv denied 70 NY2d 715).
Mahoney, P. J., Casey, Levine, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.